El Juez Asociado Se. Hutchison,
emitió la opinión del tribunal.
El apelante fué dos veces declarado culpable, primero en la corte municipal y más tarde, después de un juicio de novo, en la corte de distrito, a 'virtud de una denuncia, la cual es como sigue:
“Yo, Enrique Rivera, Sargento Policía Insular, vecino de San-turce, calle de Carretera, número 212, mayor d'e edad años, for-mulo denuncia contra Esteban Rodríguez por el delito de'infracción a la sección- 61 de la Ley de Arbitrios, cometido de la manera si-guiente: Que en mayo 26 de 1921, hora 3 p. m. y en el sub-barrio del Seboruco de Santurce del' Distrito Judicial Municipal de San Juan, P. R., que forma parte del Distrito Judicial de San Juan, P. R., el acusado antes indicado voluntaria, maliciosa, e ilegalmente, tenía en su poder y bajo su custodia dos alambiques clandestinos des-tinados a la destilación de alcohol sin estar éstos inscritos en la ofi-cina del Tesoro Insular. Hecho contrario a la ley. Adjunto le acompaño las partes de alambiques que fueron ocupadas compuestas de dos serpentinas, un recipiente de lata en forma de embudo, dos tubos de goma, dos latas que hacía de condensadora y dos tubos de hierro galvanizado que hacía de respiradores, las demás partes de los alambiques no fueron ocupadas por haberlas traspuesto el acu-sado al darse cuenta de la policía. Siendo testigos: José Cedeño', P. I. No. 281, Otilio Encarnación, P. I. No. 444.”
*319Los siguientes son los errores que han sido alegados:
“I. La corte cometió error al declarar sin lugar la excepción pe-rentoria de que la acusación no había sido presentada por el Teso-rero de Puerto Eico.
“II. La corte cometió error al declarar culpable al acusado del delito de infracción a l'a sección 61 de la Ley número 55 de junio 15, 1919, conocida por ‘Ley de Arbitrios.’
“III.- La corte cometió error al estimar que la denuncia aducía hecho constitutivo del delitó de infracción a la sección 61 de la Ley. número 55, de junio 15, 1919.”
En lo que respecta al primer señalamiento de error, será suficiente con hacer referencia a los siguientes casos: El Pueblo v. Campos, 17 D. P. R. 1190; El Pueblo v. Morales, 24 D. P. R. 147, y El Pueblo v. Miranda,, 29 D. P. R. 71. El apelante mismo llama la atención al caso citado en último término, pero disiente de la teoría en él sustentada sin tener una razón muy clara al parecer para tal disentimiento como no sea la circunstancia de haberse basado la decisión prin-cipalmente en otro fundamento distinto y más técnico.
El razonamiento bajo el segundo señalamiento ele error, es que no hubo prueba documental acerca del hecho de que el alambique no estaba inscrito en la Tesorería. Esta omi-sión dice el apelante “constituye un error tan aparente y es una cuestión de evidencia tan elemental, que no se nece-sita citar autoridades.” Con el debido respeto a la opinión del abogado tan confiadamente expresada, nos inclinamos de-cididamente al criterio contrario; pero a falta de una ex-posición del caso, o pliego de excepciones, la cuestión no es de importancia vital.
El tercer señalamiento se funda en lo que aparece escrito al pie de la denuncia, donde se dice que ciertas partes de los dos alambiques se presentan como prueba, no habiéndose ocupado las partes que faltan, sean las que fueren, por ha-berlas traspuesto el acusado al darse cuenta de la policía. *320En la denuncia se imputa al acusado el hecho de haber te-nido en su poder dos alambiques sin haberlos inscrito en la Tesorería. La denuncia, por tanto, imputa la comisión de un delito. El hecho así expresado pudiera ser cierto y pudo probarse sin ocuparse ninguna parte de uno u otro alam-bique. Si la denuncia hubiera dicho que ni una sola pieza de cualquiera de los alambiques pudo encontrarse, esa decla-ración no hubiera sido necesariamente incompatible' con la alegación de que el acusado, en cierta fecha, tenía los dos alambiques en su poder. La posesión en la fecha alegada pudo probarse por testigos oculares, o mediante otra prueba aliunde, no obstante el hecho de no haberse encontrado u ocupado nada por la policía. Como hemos dicho, la prueba no se encuentra ante nos. El tercer señalamiento se dirige a la suficiencia de la denuncia, la cual, por su faz, es clara-mente suficiente, y el razonamiento descansa en una supuesta falta de prueba, sin que exista para ella base alguna en los autos.
La sentencia apelada debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente del Toro y Asocia-dos Wolf y Aldrey.